Citation Nr: 1533214	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-05 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran had active service from January 1956 to December 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by some high frequency hearing impairment that results in numeric designations no greater than Level I.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in June 2008 and September 2009.  These examinations contain sufficient findings to rate the Veteran's service-connected hearing loss under the appropriate rating criteria.  The Veteran has not alleged, nor does the record show, that his hearing acuity has worsened since those examinations.  Therefore, the Board finds that they are adequate representations of the Veteran's current hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (noting that "the mere passage of time alone does not render the previous examination inadequate").  

Legal Criteria and Analysis

The Veteran seeks an increased initial rating for his service-connected bilateral hearing loss.  The RO granted service connection for the disability in an October 2008 rating decision.  At that time, a noncompensable evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In the instant case, the criteria for a compensable evaluation for the Veteran's bilateral hearing loss have not been met. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. §§ 4.7 and 4.21. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings). 

Per 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids. 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

At the June 2008 VA examination, the examiner measured puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
25
40
LEFT
25
25
50
65
60

The puretone threshold average was 24 decibels in the right ear and 50 in the left.  Combined with speech recognition scores of 96 percent bilaterally, both ears correspond to level I in Table VI.  Using the two I ratings in Table VII, the Veteran's disability is rated as noncompensably disabling.

In September 2008, VA contracted with a private audiology clinic to provide the Veteran with an additional examination.  The report contained uninterpreted graphical representations of the Veteran's auditory threshold testing results.  The Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder, as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 47 (1995).  In this case, they are.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
25
40
LEFT
25
25
50
65
60

The puretone threshold average was 24 decibels in the right ear and 50 in the left.  Using the Maryland CNC test, speech recognition scores were 96 percent bilaterally.  Therefore, in applying these figures to the appropriate tables, both ears correspond to level I in Table VI.  Using the two I ratings in Table VII, the Veteran's disability is rated as noncompensably disabling.

The Veteran submitted a February 2009 private audiology examination.  The examiner measured puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
20
40
LEFT
35
30
50
X
60

However, the Board cannot apply these audiology results because the audiological evaluation report does not include the necessary test findings to allow for evaluation of the Veteran's hearing loss under applicable VA rating criteria outlined above.  In this regard, puretone threshold averages in accordance with 38 C.F.R. § 4.85(d) cannot be determined as no audiometric data was provided at 3000 Hertz on the left ear.  In addition, although speech discrimination percentages from the audiological evaluation are provided (90 percent bilaterally), the type of speech discrimination test used is indicated as NU-6. As previously stated, 38 C.F.R. § 4.85(a) requires that the Maryland CNC list be used in calculating hearing impairment for VA purposes.  Thus, this examination is not adequate for rating purposes.

Notably, the Veteran's representative submitted an informal hearing presentation in June 2015, which noted that there was a "significant decline in speech comprehension" from the 2008 examinations to the 2009 examination.  However, given that the earlier examinations used the Maryland CNC word list, and the later examination used the NU-6 word list, these scores are not comparable.

38 C.F.R. § 4.86(a) is not applicable because, in either ear, not all the puretone thresholds between 1000 Hertz and 4000 Hertz are above 55 decibels.  38 C.F.R. § 4.86(b) is inapplicable because none of the 2000 Hertz readings is 70 decibels or higher. 

In light of the foregoing, the Board concludes that the criteria for an initial compensable rating have not been met.

Extraschedular Considerations

In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted. See Martinak, 21 Vet. App. at 455.  The evidence of record describes the functional impairments associated with the Veteran's bilateral hearing loss disability, including difficulties hearing conversations as noted by the June 2008 VA examiner
.  
Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

The Rating Schedule takes into account both the average decibel loss as well as speech discrimination scores, reflecting sufficient contemplation of the manifestations of the Veteran's hearing loss disability by the rating schedule.  There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Referral for extraschedular consideration is not warranted.

Finally, the record shows the Veteran is currently unemployed.  However, in an application for a total disability rating based on individual unemployability (TDIU) of March 2015, he stated he could no longer work due to his posttraumatic stress disorder.  The Veteran has not asserted that his unemployment has resulted from his hearing loss. Therefore, the Board finds that entitlement to a TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 



___________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


